United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant
Catherine P. Carter, Esq., for the Director

Docket No. 12-1795
Issued: September 24, 2013

Oral Argument June 25, 2013

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 29, 2012 appellant, through counsel, filed a timely appeal from a March 8,
2012 decision of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined the date of maximum medical
improvement for appellant’s schedule award.
On appeal, counsel asserted that OWCP should have recognized January 1, 2001 as the
date of maximum medical improvement, based on the opinion of Dr. Byron Hartunian, an
attending Board-certified orthopedic surgeon. He contends that OWCP erred in finding that
appellant reached maximum medical improvement on October 22, 2010, based on a medical
evaluation finding that her bilateral lower extremity condition had stabilized. Counsel argued
1

5 U.S.C. § 8101 et seq.

that using a retroactive maximum medical improvement date would allow appellant to receive
wage-loss compensation for any recurrences of disability during the schedule award period
October 22, 2010 to April 28, 2016, and would give appellant more money using a four percent
lump-sum compounding formula. He also disagreed with the combining of an award for both
lower extremities into one award.
FACTUAL HISTORY
OWCP accepted that on or before September 13, 2008 appellant, then a 50-year-old letter
carrier, sustained an aggravation of osteoarthritis of both knees due to prolonged walking and
carrying mail in the performance of duty. Appellant continued to work as a letter carrier through
October 22, 2010. On October 13, 2010 bilateral knee x-rays showed the progression of
degenerative arthritis when compared to films from 2009.
On November 19, 2010 appellant claimed a schedule award.
She submitted
November 12, 2010 reports from Dr. Hartunian, who stated that clinical findings on an
October 22, 2010 examination represented 59 percent impairment of each lower extremity
according to the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (hereinafter, A.M.A., Guides), due to degenerative arthritis of both
knees.
In a December 17, 2010 report, an OWCP medical adviser found 50 percent impairment
of the right leg due to degenerative osteoarthritis of the right knee. In a January 26, 2011 report,
an OWCP medical adviser found 50 percent impairment of the left leg due to degenerative
osteoarthritis of the left knee.
In an August 12, 2011 report, Dr. Hartunian stated that appellant “reached maximum
medical improvement for her left lower extremity condition in January 2000 and for her right
lower extremity condition in January 2001.” He noted that, after appellant first experienced knee
pain in 1998, “her medical records showed a continuous progression of her degenerative arthritic
disease, which [was] a normal course for one with this malady.” Counsel asserted in an
August 15, 2011 letter that OWCP should accept Dr. Hartunian’s dates of maximum medical
improvement. Dr. David Krohn, an OWCP medical adviser, reviewed the record on
February 1, 2012. He explained that x-rays and clinical findings documented the worsening of
appellant’s degenerative arthritis of both knees through March 2011. Dr. Krohn stated that “the
progression seen in x-rays from May 15, 1998 … to the most recent x-rays … demonstrated
objective evidence for worsening of her bilateral knee arthritis.”
By decision dated March 8, 2012, OWCP granted appellant schedule awards for 50
percent impairment of the left lower extremity and 50 percent impairment of the right lower
extremity. The decision noted the date of medical improvement as October 22, 2010, the date
appellant was last exposed to injurious work factors as a letter carrier. The period of the award
ran from October 22, 2010 to April 28, 2016.
Oral argument was held on June 25, 2013. Counsel submitted a June 25, 2013
supplemental memorandum, contending that there was no evidence of record to establish a date
of maximum medical improvement later than January 1, 2001. He asserted that OWCP

2

committed legal error by finding the date of maximum medical improvement as
October 22, 2010.2
On July 5, 2013 the Board issued an Order Allowing Supplemental Pleadings. On
August 5, 2013 the Director requested that the Board affirm the March 8, 2012 schedule award
as issued. The Director asserted that selecting a retroactive date of compensation was
speculative, whereas the October 22, 2010 date was supported by objective factual and medical
evidence. Counsel submitted a September 9, 2013 memorandum, contending that OWCP
committed legal error by using October 22, 2010 as the date of maximum medical improvement.
He argued that, as appellant had a degenerative condition that would never improve after
diagnosis, maximum medical improvement was attained at “the date of initial diagnosis, or, at
the latest, the first date following diagnosis that the employee is exposed to the injurious work
factors.”3
LEGAL PRECEDENT
The schedule award provisions of FECA provide for compensation to employees sustaining
impairment from loss or loss of use of specified members of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The American Medical
Association, Guides to the Evaluation of Permanent Impairment has been adopted by OWCP as a
standard for evaluation of schedule losses and the Board has concurred in such adoption.4 For
schedule awards after May 1, 2009, the impairment is evaluated under the sixth edition of the
A.M.A., Guides, published in 2008.5
The period covered by a schedule award commences on the date that the employee
reaches maximum medical improvement from the residuals of the employment injury.
Maximum medical improvement means that the physical condition of the injured member of the
body has stabilized and will not improve further.6 The determination of the date of maximum
2

Counsel also contended that as appellant desired a lump-sum schedule award, using October 22, 2010 as the
date of maximum improvement “forced” her to pay the four percent premium under 5 U.S.C. § 8135(a). However,
as appellant’s election of a lump-sum payment occurred in October 2012, after counsel filed his appeal, the Board
cannot address this aspect of the pleadings on the present appeal as OWCP did not issue a decision regarding this
prior to the filing of this appeal. See 20 C.F.R. § 501.2(c).
3

In his September 9, 2013 pleading, counsel requested a second oral argument in the present case. The Board, in
its discretion, has considered counsel’s request for oral argument and denies it on the grounds that it would serve no
useful purpose and serve to delay the issuance of a decision in the case.
4

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
6

Adela Hernandez-Piris, 35 ECAB 839 (1984).

3

medical improvement is factual in nature and depends primarily on the medical evidence.7 The
date of maximum medical improvement is usually considered to be the date of the evaluation
accepted as definitive by OWCP.8 In a case where a claimant continues to be exposed to
injurious work factors, and the medical evidence documents continued worsening of the claimed
condition, OWCP selects the date of last exposure to injurious work factors as the date of injury
and of maximum medical improvement.9
The Board has noted a reluctance to find a date of maximum medical improvement which
is retroactive to the award, as retroactive awards often result in payment of less compensation
benefits. The Board, therefore, requires persuasive proof of maximum medical improvement if
OWCP selects a retroactive date.10
ANALYSIS
OWCP accepted that appellant sustained an aggravation of degenerative arthritis of both
knees due to prolonged walking and carrying mail in the performance of duty. Appellant
continued to be exposed to the accepted injurious work factors until October 22, 2010. She
claimed a schedule award on November 19, 2010.
In support of her claim, appellant submitted November 12, 2010 reports from
Dr. Hartunian, an attending Board-certified orthopedic surgeon, who examined appellant on
October 22, 2010, the date of her last exposure to work factors. Based on that examination,
Dr. Hartunian found 59 percent impairment of each lower extremity according to the A.M.A.,
Guides. He stated in an August 12, 2011 report that appellant’s left knee reached maximum
medical improvement in January 2000 and that her right knee reached maximum medical
improvement as of January 2001. Dr. Hartunian noted, however, that objective imaging studies
documented a continuous worsening of both knees through 2010. He clearly and unequivocally
stated that appellant’s knee conditions did not stabilize in January 2000 or January 2001.
Moreover, appellant continued to be exposed to injurious work factors through October 22, 2010,
the date of Dr. Hartunian’s examination. Under these circumstances, the Board finds that OWCP
properly utilized October 22, 2010 as the date of maximum medical improvement in its March 8,
2012 schedule award.11
On appeal, counsel asserted that OWCP should utilize January 1, 2001, a retroactive date
of maximum medical improvement, to allow appellant to receive wage-loss compensation if she
were to sustain a recurrence of disability before the expiration of the award on April 28, 2016.
Counsel did not submit sufficient medical or factual evidence to establish that appellant attained
7

J.B., Docket No. 11-1469 (issued February 14, 2012); Franklin L. Armfield, 28 ECAB 445 (1977).

8

Federal (FECA) Procedure Manual, supra note 5 at Chapter 3.700.3.a (January 2010); see Richard Larry
Enders, 48 ECAB 184 (1996) (the date of maximum medical improvement was the date of the audiologic
examination used as the basis of the schedule award).
9

Barbara A. Dunnavant, 48 ECAB 517 (1997).

10

James E. Earle, 51 ECAB 567 (2000).

11

Federal (FECA) Procedure Manual, supra note 5. Id.

4

maximum medical improvement as of January 1, 2001. Dr. Hartunian clearly advised that
appellant’s condition continued to deteriorate through October 22, 2010, the date of last exposure
to injurious work factors. Therefore, a retroactive date of maximum medical improvement is
inappropriate in this case.
CONCLUSION
The Board finds that OWCP properly utilized October 22, 2010 as the date of maximum
medical improvement.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 8, 2012 is affirmed.
Issued: September 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

